Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04 February 2021 was filed and is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishizawa et al (EP 2055489 A1) in view of Karppinen et al (US 2007/0080994). 
Regarding claim 1, Ishizawa et al disclose a liquid delivery system for an inkjet type dispenser (Figures 1 and 2), comprising: a printhead unit (6); a reservoir (7) separate from the printhead unit (6); a first flow path (36) from the reservoir (7) to the 
Regarding claim 3, Ishizawa et al also disclose the first flow path (36) is from the reservoir (7) through the printhead unit (6) and back to the reservoir (7).
Regarding claim 4, Ishizawa et al further disclose the first flow path (36) is from the reservoir (7) through the printhead unit (6) and back to the reservoir (7); and the second flow path (10) is from the interconnect through the printhead unit (6) to the reservoir (7) (Figures 1 and 2).
Regarding claim 6, Ishizawa et al further disclose a removable container connected to the interconnect (Abstract, Figure 12, paragraph [0235]).  
Allowable Subject Matter
Claims 7-14 are allowed over prior arts.
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of claims 7-12 is the inclusion of the limitation of a liquid delivery system that includes a valve movable between a first position in which the first flow path is open and the second flow path is closed and a second position in which the first flow path is closed and the second flow path is open, wherein the valve includes a first position in which the first inlet is open and the second inlet is closed so that fluid may enter the conduit through first inlet but not the second inlet; and a second position in which the first inlet is closed and the second inlet is open so that fluid may enter the conduit through the second inlet but not the first inlet.  It is this limitation found in the claims, as it is claimed in the combination of, that has not been found, taught or suggested by the prior art of record which makes these claims allowable over the prior art.
The primary reason for the allowance of claims 13 and 14 is the inclusion of a method for a liquid delivery system that includes the step of automatically switching from the second flow path to the first flow path as the removable container is disconnected from the interconnect.  It is this step found in the claims, as it is claimed in the combination of, that has not been found, taught or suggested by the prior art of record which makes these claims allowable over the prior art.
Claims 2 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The primary reason for the allowance of claim 2 is the inclusion of the limitation of a liquid delivery system that includes the valve is to move from the first position to the second position as a removable liquid container is connected to the interconnect; and the valve is to move from the second position to the first position as a removable liquid container is disconnected from the interconnect.  It is this limitation found in the claims, as it is claimed in the combination of, that has not been found, taught or suggested by the prior art of record which makes these claims allowable over the prior art.
The primary reason for the allowance of claim 5 is the inclusion of the limitation of a liquid delivery system that includes a pump to pump ink along the first flow path when the valve is in the first position and along the second flow path when the valve is in the second position.  It is this limitation found in the claims, as it is claimed in the combination of, that has not been found, taught or suggested by the prior art of record which makes these claims allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Ichihara (US 9,227,414) discloses a liquid ejecting apparatus that includes a liquid ejecting head; a first flow path through which liquid is supplied from a first container; a second flow path that forms a circulation flow path in which the liquid .
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AN H DO whose telephone number is (571)272-2143.  The examiner can normally be reached on M-F 7:5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/AN H DO/Primary Examiner, Art Unit 2853